
	
		II
		111th CONGRESS
		1st Session
		S. 2603
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 30, 2009
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on screw-on
		  bottle caps and shaker caps with chromium or gold plated
		  finish.
	
	
		1.Screw-on bottle caps and shaker caps with
			 chromium or gold plated finish
			(a)In GeneralSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Screw-on bottle caps and shaker caps with chromium or gold
						plated finish (provided for in subheading 8309.90.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
